Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive.
On page 7 of the Applicant’s Response, Applicant:  “In response, Applicants have submitted herewith a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) to overcome an actual or provisional rejection based on nonstatutory double patenting. The reference application or patent is commonly owned with the examined application. Applicants therefore respectfully submit that the rejection has been overcome. The Examiner’s withdrawal of the rejection is requested.“.
Examiner respectfully disagrees with Applicant’s argument.  The terminal disclaimer filed on 1/20/2021 was disapproved.  Applicant needs to resolve the terminal disclaimer issue.  Once terminal disclaimer is approved the application will be in condition for allowance.
In view of the above discussions the rejection of claims 77-96 still stands.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 77-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,419,080. Although the claims at issue are not identical, they are not patentably distinct from each other because
For claim 77, U.S. Patent No. 10,419,080 discloses:  intelligent wireless communication system comprising: one or more Multi-User Multiple Input Multiple Output (MU-MIMO) Base Stations (BSs); a plural of controllable Capacity Projectors (CaPs) with one or more receiving paths and antennas and one or more transmitting paths and antennas (claim 1:  controllable Capacity Projector (CaP) supporting an intelligent wireless communication system comprising one or more receiving paths and antennas; one or more transmitting paths and antennas); and one or more modules for intelligent control and management implemented in one or more processors, wherein the one or more modules for intelligent control and management collect information on channel conditions, actual and/or predicted demand for connectivity, data throughput and its distribution for a first time period in the future using signaling and control messages (claim 1:  provides functions to support one or more modules for intelligent control and management implemented in one or more processors, wherein the one or more modules for intelligent control and management collect information on channel conditions, actual and/or predicted demand for connectivity, data throughput and its distribution for a first time period in the future using signaling and control messages), analyze the collected information to identify the configurations of one or more Base Stations (BSs) and a plural of CaPs that are needed to produce desired communication channels with a plural of User Equipment (UEs) in the first time period to meet the connectivity and data throughput demand and the distribution of the connectivity and data throughput demand in the first time period (claim 1:  analyze the collected information to identify the configurations of one or more Base Stations (BSs) and a plural of CaPs that are needed to produce desired communication channels with a plural of User Equipment (UEs) in the first time period to meet the connectivity and data throughput demand and distribution of the connectivity and data throughout demand in the first time period), generate and send corresponding control messages to the plural of CaPs, and adaptively control and configure the plural of CaPs based on the control messages to actively shape the communication channels with a plural of UEs to improve the performance of the spatial multiplexing beamforming between the one or more BSs and the plural UEs to meet the predicted demand and distribution of the connectivity and data throughput (claim 1:  generate and send corresponding control messages to the plural of CaPs, and adaptively control and configure the plural of CaPs based on the control messages to actively shape the communication channels with a plural of UEs to improve the performance of the spatial multiplexing beamforming between the one or more BSs and the plural UEs to meet the predicted demand and distribution of the connectivity and data throughput), wherein controlling and configuring the plural of CaP comprises implementing which of the CaPs to switch to sleep mode or work mode and adjusting one or more of the transmitting power gain, antenna tilt, beam direction and/or pattern of the transmitter and/or receiver, filtering of the receiving and/or transmitting signal (claim 1:  a work mode, a sleep mode; and a control module, wherein the control module controls the switching between the sleep mode and the work mode and adjusts one or more of transmitting power gain, antenna tilt, beam direction and/or pattern of the transmitter and/or receiver, filtering of the receiving and/or transmitting signal, and wherein said controlling and configuring the CaP comprises implementing which of the CaPs to switch to the sleep mode or the work mode and adjusting one or more of the transmitting power gain, the antenna tilt, the beam direction and/or the pattern of the transmitter and/or receiver, filtering of the receiving and/or the transmitting signal).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawai et al. (US 2016/0219454); Sawai discloses turning small cells on and off based on system capacity.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466